     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 1 of 18

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACQUELINE CARLINO, an individual                No. 1:17-cv-01323-DAD-JLT
      on behalf of herself and others similarly
12    situated,
13                       Plaintiff,                    ORDER DENYING DEFENDANT’S
                                                       MOTION FOR SUMMARY JUDGMENT
14           v.                                        AND GRANTING PLAINTIFF’S MOTION
                                                       FOR PARTIAL SUMMARY JUDGMENT IN
15    CHG MEDICAL STAFFING, INC.,                      PART
16                       Defendant.                    (Doc. Nos. 31, 33)
17

18

19          This matter is before the court on the parties’ cross-motions for summary judgment.

20   (Doc. Nos. 31, 33.) A hearing on the motions was held on September 17, 2019. Attorneys

21   Matthew Hayes and Kye Pawlenko appeared on behalf of plaintiff, and attorneys Sarah Kroll-

22   Rosenbaum and Sayaka Karitani appeared on behalf of defendant. Having considered the parties’

23   briefs and oral arguments, and for the reasons set forth below, the court will deny defendant’s

24   motion for summary judgment and grant plaintiff’s partial motion for summary judgment in part.

25                                           BACKGROUND

26          No genuine dispute as to any material fact is presented by the pending motions.

27   Defendant CHG Medical Staffing, Inc. (“CHG”) staffs nurses and technicians on short-term

28   travel assignments, primarily at hospitals across the United States. (Doc. No. 32, Joint Stipulation
                                                       1
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 2 of 18

 1   re Undisputed Facts (“UF”), at 2.) Between October 2015 and August 2016, CHG staffed

 2   plaintiff Jacqueline Carlino on three thirteen-week travel assignments to Madison and Jamesville,

 3   Wisconsin and Bakersfield, California. (Id. at 4.) While on each of these assignments, plaintiff’s

 4   permanent residence was in Pittsburgh, Pennsylvania. (Id.)

 5           The typical travel assignment lasts thirteen weeks and required employees to be away

 6   from their homes for the duration of the assignment. (Id. at 2.) Employees staffed to work travel

 7   assignments (or “travelers,” as the parties refer to them) incurred meal, incidental, and lodging

 8   expenses while away from their permanent residences at their assignment locations. (Id.) In

 9   addition to their weekly wages, travelers were provided weekly per diem payments, covering

10   seven days’ worth of meals, incidentals, and housing, either in the form of a housing allowance or

11   company-provided housing (collectively, “the per diem”). (Id.) CHG used the federal

12   government’s Continental United States (“CONUS”) per diem rates set by the General Services

13   Administration (“GSA”) and the Internal Revenue Service (“IRS”) to determine the per diem.

14   (Id.) The per diems were included in travelers’ weekly electronic deposits or paychecks and

15   appeared as two separate line items on their weekly paystubs. (Id.) Travelers were not required

16   to provide verification of actual expenses in order to receive per diems, and CHG did not restrict

17   how travelers spent their per diems. (Id.)

18           The average weekly per diem paid to members of the Rule 23 certified class1 during the

19   class period was $986.55. (Id. at 4.) CHG required travelers to work a specified minimum

20   number of hours each week, generally thirty-six hours consisting of three twelve-hour shifts. (Id.
21   at 3.) Thus, when the average weekly per diem for the class is divided by the thirty-six hours a

22   traveler works each week, the per diem results in an hourly rate of approximately $27.40. (Doc.

23   No. 35-2 at 13.) The average base hourly wage paid to the class was approximately $23.17. (Id.

24   at 12.) Thus, when the hourly per diem rate is combined with the base hourly wage, it results in a

25   combined pay rate of approximately $50.57 per hour.

26   /////
27
     1
      On February 28, 2019, the court granted plaintiff’s motion for Rule 23 class certification and
28   conditional certification of a Fair Labor Standards Act (“FLSA”) collective. (See Doc. No. 25.)
                                                       2
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 3 of 18

 1              Whether a traveler is entitled to the full weekly per diem each week is conditioned on

 2   whether she has worked the contracted number of minimum required weekly hours. (UF at 3.) If

 3   a traveler satisfies her weekly hours requirement, she receives her full weekly per diem. (Id.) If,

 4   however, she does not satisfy the requirement for any reason other than the client facility

 5   cancelling a scheduled shift, her weekly per diem is adjusted by CHG pursuant to a Missed Shift

 6   Adjustment (“MSA”). (Id.) The MSA adjusts a specific proportional amount of per diems

 7   downward when employees’ weekly hours fall short of their minimum hours’ requirement. (Id.)

 8          On September 29, 2017, plaintiff commenced this collective and class action against CHG

 9   based on its alleged failure to include all remuneration—specifically, the value of the per diems—

10   in the regular rate of pay when calculating overtime pay for travelers. (Doc. No. 1 at 1.) Plaintiff

11   asserts: (1) a class action claim for failure to pay overtime wages pursuant to California Labor

12   Code §§ 510, 1194; (2) a class action claim for unfair business practices pursuant to California

13   Business and Professions Code § 17200 et seq.; (3) a class action claim for waiting time penalties

14   pursuant to California Labor Code §§ 201–03; and (4) a collective action claim for violation of

15   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207, 216, due to failure to pay overtime

16   wages. (Id. at 8–13.)

17          On May 14, 2019, both plaintiff and defendant CHG moved for summary judgment, with

18   plaintiff seeking partial summary judgment as to liability only, and CHG seeking summary

19   judgment in its favor as to each of plaintiff’s four causes of action. (Doc. Nos. 31, 33.) On June

20   14, 2019, the parties filed their oppositions, and on July 2, 2019, their replies. (Doc. Nos. 34, 35,
21   36, 37.)

22                                           LEGAL STANDARD

23          Summary judgment is appropriate when the moving party “shows that there is no genuine

24   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

25   Civ. P. 56(a). In summary judgment practice, the moving party “initially bears the burden of

26   proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d
27   376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving

28   party may accomplish this by “citing to particular parts of materials in the record, including
                                                         3
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 4 of 18

 1   depositions, documents, electronically stored information, affidavits or declarations, stipulations

 2   (including those made for purposes of the motion only), admissions, interrogatory answers, or

 3   other materials” or by showing that such materials “do not establish the absence or presence of a

 4   genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

 5   Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears the burden of proof at trial, as

 6   plaintiff does here, “the moving party need only prove that there is an absence of evidence to

 7   support the non-moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at

 8   325); see also Fed. R. Civ. P. 56(c)(1)(B). Indeed, summary judgment should be entered, after

 9   adequate time for discovery and upon motion, against a party who fails to make a showing

10   sufficient to establish the existence of an element essential to that party’s case, and on which that

11   party will bear the burden of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of

12   proof concerning an essential element of the nonmoving party’s case necessarily renders all other

13   facts immaterial.” Id. at 322–23. In such a circumstance, summary judgment should be granted,

14   “so long as whatever is before the district court demonstrates that the standard for the entry of

15   summary judgment . . . is satisfied.” Id. at 323.

16           If the moving party meets its initial responsibility, the burden then shifts to the opposing

17   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita

18   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

19   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

20   of its pleadings but is required to tender evidence of specific facts in the form of affidavits or
21   admissible discovery material in support of its contention that the dispute exists. See Fed. R. Civ.

22   P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11; see also Orr v. Bank of Am., NT & SA, 285 F.3d

23   764, 773 (9th Cir. 2002) (“A trial court can only consider admissible evidence in ruling on a

24   motion for summary judgment.”). The opposing party must demonstrate that the fact in

25   contention is material, i.e., a fact that might affect the outcome of the suit under the governing

26   law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac.
27   Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e.,

28   /////
                                                         4
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 5 of 18

 1   the evidence is such that a reasonable jury could return a verdict for the non-moving party, see

 2   Anderson, 477 U.S. at 250; Wool v. Tandem Computs. Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

 3          In the endeavor to establish the existence of a factual dispute, the opposing party need not

 4   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

 5   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

 6   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

 7   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

 8   Matsushita, 475 U.S. at 587 (citations omitted).

 9          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

10   court draws “all inferences supported by the evidence in favor of the non-moving party.” Walls v.

11   Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is the opposing

12   party’s obligation to produce a factual predicate from which the inference may be drawn. See

13   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d

14   898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do

15   more than simply show that there is some metaphysical doubt as to the material facts. . . . Where

16   the record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

17   there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

18                                               DISCUSSION

19   A.     The Value of the Weekly Per Diem Given to Travelers is Part of the “Regular Rate”

20          It is undisputed that CHG ties a traveler’s weekly per diem amount to the number of hours
21   that she worked in that week.2 (UF at 3.) The dispositive question then is whether the value of

22   these per diems that vary with the number of hours worked are to be included in a traveler’s

23   regular rate for the purpose of calculating the traveler’s overtime pay?

24
     2
       CHG’s MSA policy was revised during the class period. Whereas previously the MSA policy
25   provided for a specific amount of the per diem to be reduced depending on the number of hours
26   missed each shift, starting in 2016 the MSA policy was revised to provide for a specific amount
     of the per diem to be reduced for each one-half of a schedule missed. (Doc. No. 35-2 at 7–8.)
27   This change does not affect the analysis set forth in this order since (1) neither party argues that is
     the case and (2) reductions based on each one-half of a missed schedule are still reductions based
28   on hours worked.
                                                        5
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 6 of 18

 1          Pursuant to the FLSA, an employer must pay a non-exempt employee overtime for hours

 2   worked in excess of forty hours in a single workweek at a rate that is at least one-and-a-half times

 3   his regular rate. 29 U.S.C. § 207(a)(1); see also Flores v. City of San Gabriel, 824 F.3d 890, 895

 4   (9th Cir. 2016).3 The “regular rate” includes “all remuneration for employment paid to, or on

 5   behalf of, the employee.” Id. § 207(e). “The regular rate by its very nature must reflect all

 6   payments which the parties have agreed shall be received regularly during the workweek,

 7   exclusive of overtime payments. It is not an arbitrary label chosen by the parties; it is an actual

 8   fact.” Bay Ridge Operating Co. v. Aaron, 334 U.S. 446, 461 (1948) (internal quotation marks and

 9   citation omitted).

10          “The FLSA is construed liberally in favor of employees” and “[t]he employer bears the

11   burden of establishing that it qualifies for an exemption under the Act.” Flores, 824 F.3d at 897

12   (internal quotation marks and citations omitted). Exemptions are to be construed under “a fair

13   (rather than a ‘narrow’) interpretation.” Encino Motorcars, LLC v. Navarro, __U.S.__, __, 138 S.

14   Ct. 1134, 1142 (2018). As relevant here, an employer may exclude from the regular rate

15                  payments made for occasional periods when no work is performed
                    due to vacation, holiday, illness, failure of the employer to provide
16                  sufficient work, or other similar cause; reasonable payments for
                    traveling expenses, or other expenses, incurred by an employee in
17                  the furtherance of his employer’s interests and properly
                    reimbursable by the employer; and other similar payments to an
18                  employee which are not made as compensation for his hours of
                    employment[.]
19

20   29 U.S.C. § 207(e)(2) (emphasis added).
21          CHG contends that it properly excludes the value of the per diems from travelers’ regular

22   rates because the per diems are “reimbursements that reasonably approximate expenses incurred

23

24   3
       The FLSA applies to plaintiff’s state law overtime wage claims. See Dittman v. Med. Sol.,
     L.L.C., No. 2:17-cv-01851-MCE-CKD, 2019 WL 4302752, at *2 n.3 (E.D. Cal. Sept. 11, 2019)
25   (“The discussion under California law is identical to the [FLSA] analysis, so only the latter is
26   specifically addressed here.”); Junkersfeld v. Per Diem Staffing Sys., Inc., No. 4:18-cv-07795-
     KAW, 2019 WL 2247768, at *2 (N.D. Cal. May 24, 2019) (“[W]here there is an ‘absence of
27   controlling or conflicting California law, California courts generally look to federal regulations
     under the FLSA for guidance.’”) (quoting See’s Candy Shops, Inc. v. Superior Court, 210 Cal.
28   App. 4th 889, 902 (2012)).
                                                        6
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 7 of 18

 1   on [CHG’s] behalf” and are therefore exempted under § 207(e)(2). (Doc. No. 33 at 9.) Plaintiff

 2   counters that where, as here, “payments ostensibly made as ‘reimbursements’ vary with the

 3   number of hours worked, as opposed to the amount of expenses incurred, the payments function

 4   not as a legitimate reimbursement but as compensation for working[] and are [therefore] part of

 5   the regular rate.” (Doc. No. 31-1 at 6.)

 6          The Ninth Circuit has not yet addressed whether the value of per diems that vary with the

 7   number of hours worked must be included in employees’ regular rates for the purpose of

 8   calculating their overtime pay under the FLSA,4 nor has it addressed the reimbursable expenses

 9   clause of § 207(e)(2). Junkersfeld v. Per Diem Staffing Sys., Inc., No. 4:18-cv-07795-KAW,

10   2019 WL 2247768, at *3 (N.D. Cal. May 24, 2019) (“There does not appear to be any binding

11   legal authority that is directly applicable to the instant case.”); Howell v. Advantage RN, LLC, 401

12   F. Supp. 3d 1078, 1089 (S.D. Cal. 2019). Three other circuit courts, however, as well as a

13   handful of district courts from within the Ninth Circuit have addressed this question and have

14   concluded the value of per diems must be included in the regular rate under these circumstances.

15          In Newman v. Advanced Technology Innovation Corp., the plaintiff-employees argued that

16   the per diem they received should be included in their regular rates because the per diem operated

17   like an hourly wage. 749 F.3d 33, 35 (1st Cir. 2014). The First Circuit agreed, concluding that

18   the defendant-employer “impermissibly” reduced the employees’ regular wage by labeling part of

19   their compensation as a “per diem,” even though those payments were “based upon and thus

20   varie[d] with the number of hours worked[.]” Id. at 34–35. As the circuit court in Newman
21   noted, “[t]he goal is to pierce the labels that parties affix to payments and instead look to the

22   realities of the method of payment.” Id. at 39. Similarly, in Gagnon v. United Technisource, Inc.,

23   the Fifth Circuit held that “when, as here, the amount of per diem varies with the amount of hours

24   worked, the per diem payments are part of the regular rate in their entirety.” 607 F.3d 1036, 1041

25
     4
26     This precise question, however, is currently on appeal before the Ninth Circuit from a district
     court decision that CHG heavily relies on here in moving for summary judgment in its favor. See
27   Clarke v. AMN Services, LLC, No. 2:16-cv-04132-DSF-KS, 2018 WL 3357467 (C.D. Cal. June
     26, 2018), appeal filed, Docket No. 19-55784 (9th Cir. July 9, 2019). The district court’s
28   decision in Clarke is addressed below.
                                                       7
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 8 of 18

 1   (5th Cir. 2010). More recently, the Eighth Circuit held that the “per diem” payments it was

 2   analyzing “function[ed] as a wage rather than as true per diem reimbursements” because “these

 3   Payments are based upon hours worked . . . and are thus correctly included in the regular rate

 4   calculation[.]” Baouch v. Werner Enterprises, Inc., 908 F.3d 1107, 1111 (8th Cir. 2018), cert.

 5   denied, __U.S.__, 140 S. Ct. 122 (2019); see also id. at 1116 (“Per diem payments that vary with

 6   the amount of work performed are part of the regular rate.”) (citing Gagnon, 607 F.3d at 1041–42

 7   and Newman, 749 F.3d at 35–37). In so holding, the Eighth Circuit in Baouch focused on “the

 8   method of calculating the per diem,” and noted that

 9                   no matter that Werner’s Payments were established to reimburse
                     expenses the company reasonably expected its employees to incur,
10                   for purposes of the FLSA, we must further look to how these
                     Payments were calculated for guidance. Because these Payments for
11                   the experienced drivers are based upon the amount of work
                     performed (miles driven) they are part of the drivers’ regular rate.
12

13   Id. at 1117.5

14          CHG argues that Newman, Gagnon, and Baouch “rely on a different legal standard than

15   applies in this Circuit,” arguing that in the Ninth Circuit the question is “whether the payment at

16   issue is generally understood as compensation to the employee, not whether the payment is tied

17   to specific hours worked by the employee.” (Doc. No. 35 at 14) (quoting Flores, 824 F.3d at

18   5
        CHG contends that the court should not consider the decisions in Newman, Gagnon, and
19   Baouch because those courts “embrace[d] the guidance of the Department of Labor Field
     Operations Handbook (‘FOH’), which has been expressly rejected as authority in this Circuit.”
20   (Doc. No. 35 at 15) (citing Probert v. Family Centered Servs. of Alaska, Inc., 651 F.3d 1007,
     1011 (9th Cir. 2011)). In Probert, the Ninth Circuit noted that “it does not appear to us that the
21   FOH is a proper source of interpretive guidance.” 651 F.3d at 1012 (citing Christensen v. Harris
22   Cnty., 529 U.S. 576, 587 (2000)). It is not clear to the undersigned that the court in Probert
     rejected the FOH as authority in this circuit, and CHG does not brief this argument beyond citing
23   to Probert. The undersigned notes, however, that the circuit courts in Newman, Gagnon, and
     Baouch only considered the FOH as persuasive authority; none of those decisions relied on the
24   FOH. See, e.g., Newman, 749 F.3d at 39 (noting the FOH “contains further guidance, which we
     treat as persuasive authority”) (emphasis added); Gagnon, 607 F.3d at 1041 n.6 (citing to the
25   FOH in a footnote after reviewing the regulations interpreting § 207(e)(2) and noting that
26   “[a]lthough the Handbook does not bind our analysis, we can and do consider its persuasive
     effect”); Baouch, 908 F.3d at 1117 (after considering the relevant regulations, the court noted that
27   “[w]e treat the DOL Handbook as persuasive authority”). Accordingly, the persuasive value of
     Newman, Gagnon, and Baouch to the undersigned is not diminished by the fact that those courts
28   considered the FOH in rendering their decisions.
                                                        8
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 9 of 18

 1   899); (see also Doc. No. 33 at 15). The undersigned does not agree with CHG’s position

 2   regarding the state of the law in the Ninth Circuit nor with its interpretation of the Ninth Circuit’s

 3   decision in Flores. First, the circuit courts in Newman, Gagnon, and Baouch each addressed

 4   whether per diems that vary with the number of hours worked are excepted under § 207(e)(2)—

 5   the very question that is at the crux of the cross-motions for summary judgment pending before

 6   this court. In Flores, however, the Ninth Circuit addressed a different question.6 Second, CHG’s

 7   reliance on the decision in Flores for the proposition that district courts in the Ninth Circuit

 8   cannot look to whether a payment is tied to specific hours worked in determining whether that

 9   payment should be included in an employee’s regular rate is misplaced. The court in Flores

10   considered a question of first impression: whether § 207(e)(2)’s final clause (the “other similar

11   payments to an employee which are not made as compensation for his hours of employment”

12   clause, which is not at issue in this action) permits exclusion of unused cash-in-lieu of benefits

13   payments which are not tied to hours worked. 824 F.3d at 898. In concluding that the cash-in-

14   lieu of benefits payments before it were compensation, the Ninth Circuit held that “the ‘key point’

15   is whether the payment is ‘compensation for work;’” thus, “payments that ‘are not measured by

16   the number of hours spent at work’ are not automatically excludable” under § 207(e)(2)’s “other

17   similar payments” clause. Id. at 899. In other words, the court in Flores held only that the lack

18   of a link alone between payments and hours worked is not a sufficient basis upon which to find

19   that the payments at issue are not compensation for work. The court in that case did not hold, as

20   CHG incorrectly asserts here, that this court cannot consider whether payments are tied to hours
21   worked in determining whether the value of those payments should be included in an employee’s

22   regular rate.

23           Accordingly, the court finds persuasive the rationale of the circuit courts in Newman,

24   Gagnon, and Baouch and joins those California district courts that have held that weekly per diem

25   payments that are tied to the number of hours worked in a given week, as here, are part of the

26   regular rate for the purpose of calculating overtime pay. See, e.g., Dittman v. Med. Sol., L.L.C.,
27
     6
       Indeed, CHG concedes as much in acknowledging that “there is no Ninth Circuit case
28   addressing per diems under Section 207(e)(2).” (Doc. No. 33 at 16.)
                                                     9
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 10 of 18

 1   No. 2:17-cv-01851-MCE-CKD, 2019 WL 4302752, at *2 (E.D. Cal. Sept. 11, 2019) (“[R]educing

 2   the per diem and housing payments based on the number of shifts worked inextricably ties the

 3   payments to the hours worked, rendering them part of the employee’s regular rate.”) (quoting

 4   Junkersfield, 2018 WL 2247768, at *3); Junkersfeld v. Per Diem Staffing Sys., Inc., No. 4:18-cv-

 5   07795-KAW, 2019 WL 3842067, at *2 (N.D. Cal. Aug. 15, 2019) (same); Howell, 401 F. Supp.

 6   3d at 1090 (“[T]hat the per diem is paid weekly and adjusted based on hours or shifts worked

 7   makes the per diem function more as remuneration for hours worked than as reimbursement for

 8   expenses[.]”).

 9          Ninth Circuit law interpreting § 207(e)(2)’s clause concerning “other similar payments to

10   an employee which are not made as compensation for his hours of employment” supports the

11   court’s conclusion in this regard. See, e.g., Flores, 824 F.3d 890; Local 246 Util. Workers Union

12   of Am. v. S. California Edison Co., 83 F.3d 292 (9th Cir. 1996). In Flores, the Ninth Circuit

13   noted that “we focus our inquiry on whether a given payment is properly characterized as

14   compensation . . . when determining whether that payment falls under § 207(e)(2)’s ‘other similar

15   payments’ clause.” 824 F.3d at 900 (emphasis added). Similarly, in Local 246, an opinion that

16   the court in Flores relied upon, the Ninth Circuit focused on the “[t]he entire function of the[]

17   supplemental payments” at issue there, determined that the “payments necessarily compensate[d]

18   for hours of employment,” and concluded that they, therefore, “may not be excluded from the

19   regular rate.” 83 F.3d at 295 (emphasis added). In addressing different forms of compensation—

20   such as health benefit reimbursements and vacation time—district courts within the Ninth Circuit
21   have found Local 246’s emphasis on how a payment functions to guide the determination of

22   whether those payments are exempt from the regular rate under § 207(e)(2). See, e.g., Callahan

23   v. City of Sanger, No. 14-cv-00600-BAM, 2015 WL 2455419, at *7 (E.D. Cal. May 22, 2015)

24   (finding the reasoning in Local 246, “while not directly on point,” to be “instructive,” and

25   concluding that health benefit reimbursements were not excludable because they were “tied to

26   [the employees’] compensation for hours of employment”); Dietrick v. Securitas Sec. Servs. USA,
27   Inc., 50 F. Supp. 3d 1265, 1267, 1271 (N.D. Cal. 2014) (finding that vacation pay that was tied to

28   hours worked was not excluded under § 207(e)(2) and noting, with reference to Local 246, that
                                                       10
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 11 of 18

 1   “the few opinions addressing the applicability of the § 207(e)(2) exemption support the notion

 2   that payments based on hours worked . . . do not fall within the scope of § 207(e)(2)”). Because

 3   the per diems at issue here are based on the number of hours a traveler works each week, this

 4   court also finds the court’s emphasis in Local 246 on the function of a payment to be instructive.

 5          The regulations interpreting § 207(e)(2) also support the conclusion that tying a weekly

 6   per diem amount to the number of hours worked in that week requires including the value of the

 7   per diem in an employee’s regular rate. These regulations appear under the heading “Payments

 8   Not for Hours Worked” under “Subpart C—Payments that May be Excluded from the ‘Regular

 9   Rate.’” See Almendarez-Torres v. U.S., 523 U.S. 224, 234 (1998) (“[T]he title of a statute and the

10   heading of a section are tools available for the resolution of a doubt about the meaning of a

11   statute.”) (internal quotation marks and citation omitted). The substance of the relevant

12   regulations makes clear that § 207(e)(2) is meant to exempt forms of compensation that are not

13   based on hours worked. For example, the regulation titled “The provisions of section 7(e)(2) of

14   the Act” begins by reciting verbatim § 207(e)(2) and then notes that payments that are excluded

15   from the “regular rate” under that section “are not made as compensation for the employee’s

16   hours worked in any workweek.” 29 C.F.R. § 778.216 (emphasis added). Similarly, the

17   regulation interpreting the “Other similar payments” clause of § 207(e)(2) and titled the same,

18   provides that the eight regulations immediately preceding it—which includes the regulation

19   interpreting “Reimbursement for Expenses,” 29 C.F.R. § 778.217—“enumerate[] and discuss[]

20   the basic types of payments” that are excluded from the regular rate “because they are not made
21   as compensation for hours of work.” 29 C.F.R. § 778.224 (emphasis added).

22          CHG argues that its practice of reducing travelers’ weekly per diems based on hours

23   worked does not transform those per diems into compensation for hours worked but instead

24   “ensures the reasonableness of CHG’s estimated reimbursement of expenses incurred on its

25   behalf.” (Doc. No. 25 at 6–7); see also 29 C.F.R. § 778.217(d) (noting that “[t]he expenses for

26   which reimbursement is made must in order to merit exclusion from the regular rate under this
27   section, be expenses incurred by the employee on the employer’s behalf or for his benefit or

28   convenience”). In so arguing, CHG relies heavily on the district court’s decision in Clarke v.
                                                      11
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 12 of 18

 1   AMN Services, LLC, No. 2:16-cv-04132-DSF-KS, 2018 WL 3357467 (C.D. Cal. June 26, 2018),

 2   appeal filed, Docket No. 19-55784 (9th Cir. July 9, 2019), in which the court concluded that

 3   “reducing payments for hours not worked would, if anything, logically make the payments better

 4   at reflecting expenses incurred for the benefit of the employer, not worse.” 2018 WL 3357467 at

 5   *2. The undersigned finds CHG’s reliance on Clarke is unavailing.

 6          First, the rationale adopted in Clarke has been rejected by every district court that has

 7   subsequently been presented with the same question. See Junkersfeld, 2019 WL 2247768, at *3

 8   (“Clarke overlooked that employees remain away from home on the employer’s business for the

 9   entirety of their travel assignments.”) (internal quotation marks and citation omitted); Dittman,

10   2019 WL 4302752, at *2 (“The Court finds the reasoning in Junkersfeld more persuasive [than

11   the reasoning in Clarke] and concludes that Plaintiff is entitled to judgment as a matter of law on

12   this issue.”); Howell, 401 F. Supp. 3d at 1091 (noting that “there is no apparent nexus between the

13   expenses incurred and the per diem payments” before it and finding that the court in Clarke “did

14   not address this issue”). As discussed in footnote 4 above, Clarke is currently on appeal before

15   the Ninth Circuit.

16          Second, on December 16, 2019—after the decision in Clarke was issued and after the

17   pending cross-motions for summary judgment were taken under submission—the regulations

18   interpreting the FLSA were amended, including the regulation interpreting “Reimbursement for

19   expenses.” See 29 C.F.R. § 778.217. As relevant here, part of that regulation now reads:

20                  A reimbursement amount for an employee traveling on his or her
                    employer’s business is per se reasonable, and not disproportionately
21                  large, if it:
22                  (i) Is the same or less than the maximum reimbursement payment or
                    per diem allowance permitted for the same type of expense under 41
23                  CFR subtitle F (the Federal Travel Regulation System) or IRS
                    guidance issued under 26 CFR 1.274–5(g) or (j); and
24
                    (ii) Otherwise meets the requirements of this section.
25

26   Id. § 778.217(c)(2) (emphasis added). In its final rule updating the regulation, the Wage and
27   Hour Division of the Department of Labor (DOL) clarified what is meant by “[t]hose other

28   requirements,” namely that “a payment for an employee traveling on his or her employer’s
                                                      12
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 13 of 18

 1   business is per se reasonable if it is . . . for the ‘actual or reasonably approximate amount’ of the

 2   expense, [] the expense [is] incurred on the employer’s behalf, and [] the expense [does] not vary

 3   with hours worked.” Regular Rate Under the Fair Labor Standards Act, 84 Fed. Reg. 68736,

 4   68745 (December 16, 2019) (emphasis added). Notably, the DOL relied on the Eighth Circuit’s

 5   opinion in Baouch in issuing the final rule. See id. at 68745 n.97 (citing Baouch, 908 F.3d at 116

 6   (“Per diem payments that vary with the amount of work performed are part of the regular rate.”)).

 7   Because the final rule is meant “to provide clarity” on the DOL’s amendments to the regulations

 8   and “to better reflect the 21st-century workplace”, id. at 68736, and because regulations and final

 9   rules are presumed to be valid unless they contain a clear error of judgment, Ranchers Cattlemen

10   Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t of Agric., 415 F.3d 1078, 1094 (9th

11   Cir. 2005), as amended (Aug. 17, 2005), the DOL’s clarification—that a reimbursement expense

12   is not reasonable if it varies with hours worked—renders the reasoning adopted by the district

13   court in Clarke unpersuasive. In other words, CHG’s practice of reducing travelers’ per diems

14   based on hours worked does not make them more reasonable reimbursements for expenses;

15   rather, that practice confirms that the per diems are remuneration for hours worked.

16           Several other “seemingly obvious indicators,” Baouch, 908 F.3d at 117, lend further

17   credence to the conclusion that the per diems at issue here constitute remuneration for hours

18   worked. The undisputed facts before this court on summary judgment establish that: the per

19   diems are included in the employee’s weekly electronic deposit or paycheck and appear as two

20   separate line items on traveler’s weekly paystub; travelers are not required to provide verification
21   of actual expenses incurred in order to receive the per diem; and CHG does not restrict how the

22   travelers spend the per diems. The court in Baouch found the same factors relevant to its

23   determination. See 908 F.3d at 1118. Moreover, when the average hourly per diem rate for the

24   class is combined with the average base hourly wage for the class, it results in a combined pay

25   rate of approximately $50.57. (See Doc. No. 35-2 at 12–13.) This figure is “suspiciously close,”

26   Baouch, 908 F.3d at 1117, to the prevailing hourly wage for nurses in California, which is
27   /////

28   /////
                                                        13
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 14 of 18

 1   $50.13.7 (Doc. Nos. 31-1 at 18); see also Gagnon, 607 F.3d at 1041 (“It is difficult to believe that

 2   a skilled craftsman would accept a wage so close to the minimum wage when the prevailing wage

 3   for similarly skilled craftsmen was approximately three times the minimum wage.”).

 4          The court concludes that the weekly per diem that CHG furnishes to a traveler constitutes

 5   remuneration for hours worked and its value must therefore be included in the traveler’s regular

 6   rate for the purpose of calculating her overtime pay. Accordingly, the court will deny CHG’s

 7   motion for summary judgment in its entirety. The court will also grant summary judgment in

 8   plaintiff’s favor on the issue of CHG’s liability as to her first and fourth causes of action in which

 9   she alleges a failure to pay overtime under the California Labor Code and the FLSA, respectively.

10   Moreover, because plaintiff’s second cause of action—alleging violations of the California

11   Business and Professions Code—is derivative of her unpaid overtime claims, the court will grant

12   summary judgment in plaintiff’s favor on the issue of CHG’s liability as to that cause of action as

13   well. (See Doc. Nos. 19-3 at 19; 33 at 24); Clarke, 2018 WL 3357467, at *1 n.1.

14   B.     The Collective is Not Entitled to a Three-Year Statute of Limitations

15          “Successful FLSA plaintiffs can recover for unlawfully withheld overtime pay for two

16   years back from the filing date of a cause of action.” Haro v. City of Los Angeles, 745 F.3d 1249,

17   1258 (9th Cir. 2014) (citing 29 U.S.C. § 255(a)). “When a violation is ‘willful,’ however, the

18   statute of limitations extends to three years.” Id.; Flores, 824 F.3d at 895. “To show willfulness,

19   a plaintiff must demonstrate that the employer ‘either knew or showed reckless disregard for the

20   matter of whether its conduct was prohibited by the statute.’” Id. (quoting McLaughlin v.
21   7
       CHG does not dispute that $50.13 is the prevailing hourly wage for registered nurses in
22   California (see Doc. No. 35-2 at 12) but objects to plaintiff’s reliance on the average hourly rate
     for registered nurses in California as the comparison point, arguing that “[t]his case does not
23   involve registered nurses employed as permanent staff at healthcare facilities in California” and
     that “the class in this case includes multiple types of contingent healthcare professionals who are
24   not registered nurses.” (Doc. No. 35 at 19–20.) CHG’s counsel raised this same objection before
     the court in Howell, which “recognized that there may be some merit to Defendant’s objections to
25   that evidence,” but still found it “striking that Defendant’s hourly wage and per diem stipend
26   calculated per minimum required hour per week for members of the California class comes to
     $47.13 to $49.80 per hour, . . . whereas the average hourly rate for registered nurses in California
27   was approximately $49 to $50 per hour.” 401 F. Supp. 3d at 1091. The undersigned shares this
     same concern based on how close the average combined pay for the class is with the average
28   hourly rate for registered nurses in California.
                                                         14
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 15 of 18

 1   Richland Shoe Co., 486 U.S. 128, 133 (1988)). “An employer who knows of a risk that its

 2   conduct is contrary to law, yet disregards that risk, acts willfully.” Id.

 3          Plaintiff argues that the statute of limitations should be extended to three-years here

 4   because “CHG is aware of the substantial body of case law and statutory authority [as discussed

 5   in its motion] holding that reimbursement payments based on hours worked must be included in

 6   the regular rate.” (Doc. No. 31-1 at 20.) Plaintiff contends that, despite this knowledge, “CHG

 7   has continued to exclude the . . . per diem payments from the regular rate.” (Id.) On that basis,

 8   plaintiff argues that CHG’s conduct was willful as contemplated by the FLSA. CHG counters

 9   that “Plaintiff cites no evidence in support of her position” and, based on the Clarke court’s

10   decision, “there is no reason to believe [the] CHG policy is unlawful and it need not have

11   changed its policy in response to out-of-circuit, factually inapplicable decisions.” (Doc. No. 35 at

12   22.) Plaintiff replies that, “[b]y seeking shelter in a single district court decision and choosing to

13   ignore the great weight of contrary authority, CHG has disregarded the very possibility that its

14   conduct violated the statute.” (Doc. No. 26 at 5.)

15          In support of her position regarding the applicable statute of limitations, plaintiff points

16   only to the cases that she cites to in her briefs. But, as discussed above, there is no Ninth Circuit

17   authority addressing the specific issue of whether per diems that vary with the amount of hours

18   worked in a week are part of an employee’s regular rate. While it might be true that CHG

19   “kn[ew] of a risk that its conduct is contrary to law” based on the existence of conflicting case

20   law, plaintiff has produced no evidence suggesting that CHG did not take affirmative action to
21   assure compliance with the FLSA. Haro, 745 F.3d at 1258. In Haro, for example, the Ninth

22   Circuit found that a city’s conduct was willful where the city had “extensively litigated the

23   meaning” of the section of the FLSA at issue and where the timing of certain reassignments

24   “provide[d] further evidence that the City’s behavior was willful.” Id. There is no such evidence

25   before this court. CHG adopted a position that was supported by the district court’s decision in

26   Clarke, albeit a position that was inconsistent with that taken by other circuits and has since been
27   rejected by other district courts in California who have been called upon to consider it. Because

28   under these circumstances it cannot be said that CHG’s violation of the FLSA for failure to pay
                                                        15
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 16 of 18

 1   overtime wages was willful, the court will deny plaintiff’s motion for partial summary judgment

 2   to the extent it seeks the application of a three-year statute of limitations with respect to her FLSA

 3   claim. See also Dittman, 2019 WL 4302752, at *3 (“The undisputed evidence in the record

 4   makes clear that Defendant did not act willfully. To the contrary, Defendant’s interpretation was

 5   objectively reasonable and supported by the decision in Clarke.”).

 6   C.      The Collective is Entitled to Liquidated Damages

 7           “In addition to overtime compensation, successful FLSA plaintiffs are entitled to

 8   liquidated damages in the amount of the unpaid overtime compensation (i.e. double damages).”

 9   Haro, 745 F.3d at 1259 (citing 29 U.S.C. § 216(b)). “Double damages are the norm; single

10   damages are the exception.” Id. “Liquidated damages are mandatory unless the employer can

11   overcome the difficult burden of proving both subjective good faith and objectively reasonable

12   grounds for believing that it was not violating the FLSA.” Id. (internal quotation marks and

13   citation omitted).

14           Plaintiff contends that “[t]here is no evidence in the record that CHG had an honest

15   intention to ascertain and follow the dictates of the FLSA.” (Doc. No. 33-1 at 20.) Plaintiff

16   points out that “CHG has not even attempted to meet its burden in opposition.”8 (Doc. No. 36 at

17   4.) Accordingly, plaintiff argues that the collective is entitled to liquidated damages as a matter

18   of law. Because CHG has proffered no evidence to establish that it had an honest intention to

19   ascertain and follow the dictates of the FLSA, the court concludes that plaintiff is entitled to

20   summary judgment on the issue of CHG’s liability for liquidated damages as a matter of law. See
21   Alvarez v. IBP, Inc., 339 F.3d 894, 910 (9th Cir. 2003) (“Where the employer fails to carry that

22   burden . . . liquidated damages are mandatory.”) (internal quotation marks and citation omitted),

23   aff’d, 546 U.S. 21 (2005); Howell, 2019 WL 3858896, at *12 (granting summary judgment in

24   plaintiff’s favor as to defendant’s liability for liquidated damages where defendant did “not . . .

25   /////

26   8
        CHG did argue that plaintiff’s motion for summary judgment as to liquidated damages is
27   premature because she has moved for summary judgment as to liability only. (Doc. No. 35 at 21.)
     But as plaintiff correctly replies, she “is seeking a partial summary judgment ruling that CHG is
28   liable for liquidated damages.” (Doc. No. 36 at 4.)
                                                         16
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 17 of 18

 1   introduce evidence of its subjective good faith”); Helton v. Factor 5, Inc., 26 F. Supp. 3d 913,

 2   923 (N.D. Cal. 2014) (same).

 3   D.      Plaintiff is Not Entitled to Waiting Time Penalties for Failure to Pay All Overtime at

 4           Time of Termination

 5           “If an employer discharges an employee, the wages earned and unpaid at the time of

 6   discharge are due and payable immediately.” Cal. Lab. Code § 201. “If an employer willfully

 7   fails to pay . . . any wages of an employee who is discharged or who quits, the wages of the

 8   employee shall continue as a penalty from the due date thereof at the same rate until paid or until

 9   an action therefor is commenced; but the wages shall not continue for more than 30 days.” Id.

10   § 203 (emphasis added). Here, the central question is whether CHG’s failure to pay unpaid

11   overtime was willful. Similar to the court’s analysis of plaintiff’s position concerning the statute

12   of limitations under the FLSA, the court concludes that plaintiff has not established that CHG

13   “intentionally failed or refused to perform an act which was required to be done.” Yuckming Chiu

14   v. Citrix Sys., Inc., No. SA CV 11-1121 DOC, 2011 WL 6018278, at *4 (C.D. Cal. Nov. 23,

15   2011). Indeed, as already discussed, CHG had a “good faith dispute” on the issue of whether the

16   value of the per diem was to be included in a traveler’s regular for the purposes of calculating her

17   overtime pay. See Cal. Code Regs. tit. 8, § 13520 (“A ‘good faith dispute’ that any wages are due

18   occurs when an employer presents a defense, based in law or fact which, if successful, would

19   preclude any recovery on the part of the employee. The fact that a defense is ultimately

20   unsuccessful will not preclude a finding that a good faith dispute did exist.”).
21           Accordingly, the court will deny plaintiff’s motion for partial summary judgment on the

22   issue of her entitlement to waiting time penalties under California law.

23                                              CONCLUSION

24           For the reasons set forth above,

25           1.     Defendant CHG motion for summary judgment (Doc. No. 33) is denied;

26           2.     Plaintiff’s partial motion for summary judgement as to liability only (Doc. No. 31)
27                  is granted in part as follows:

28   /////
                                                       17
     Case 1:17-cv-01323-DAD-JLT Document 58 Filed 05/15/20 Page 18 of 18

 1               a.      Plaintiff’s motion is granted with respect to her class action claim brought

 2                       under the California Labor Code for failure to pay overtime;

 3               b.      Plaintiff’s motion is granted with respect to her class action claim for

 4                       violations of California’s Business and Professions Code;

 5               c.      Plaintiff’s motion is granted with respect to her collective action claim for

 6                       violations of the FLSA for failure to pay overtime;

 7               d.      The FLSA collective is entitled to liquidated damages;

 8               e.      Plaintiff’s motion is denied in all other respects;

 9         3.    The stay on this case entered on November 1, 2019 (Doc. No. 54) is lifted; and

10         4.    The parties are directed to file a stipulation and proposed order with the assigned

11               magistrate judge within thirty (30) days after the issuance of this order suggesting

12               dates rescheduling this action, including dates for a mandatory settlement

13               conference and all other pretrial and trial dates.

14   IT IS SO ORDERED.
15
        Dated:   May 15, 2020
16                                                   UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                    18
